Title: From John Adams to Peter Burtsell, 12 December 1821
From: Adams, John
To: Burtsell, Peter



Sir
Montezillo December 12th. 1821

It is my duty to thank you for Lucon—it is entertaining and instructive enough to be an Antidote to Rochfaucault Maxims and Mandevills Fable of the Bees if has none of their Synicisms or mysanthrophy, it is pure, Moral, and Sober in Religion—It has quickned my circulations, and I shall keep it on my Table for a vade mecum—The anecdotes are ennumerable, well chosen and well applied, I shall note only one instance—What he says of Horne Tooke is admirable because it is true—It is greatly to be lamented that such Men as this Gentleman and many others should be so violent in their principles and indiscreet in their conduct, as to make the Government think it necessary not only to neglect their great talents—but to persecute them to distruction
I am Sir your obliged humble Servant
John Adams